    8:20-cr-00132-LSC-SMB Doc # 15 Filed: 07/17/20 Page 1 of 1 - Page ID # 56




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:20CR132

         vs.
                                                                           ORDER
WILLIAM L. HAWKINS,

                        Defendant.



         This matter is before the court on Defendant's Motion for Enlargement of Time to File
Pretrial Motions [14]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by August 17, 2020.
         IT IS ORDERED:
         1.     Defendant's Motion for Enlargement of Time to File Pretrial Motions [14] is
granted. Pretrial motions shall be filed on or before August 17, 2020.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between July 16, 2020 and August 17, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).


         Dated this 17th day of July, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
